STATE OF VERMONT

                                  ENVIRONMENTAL COURT

                                                              }
Appeal of Richard E. Bailey                                   }   Docket No. 230‐10‐02 Vtec
 (Application of Black Locust Development, LLC)               }
                                                              }

                               Decision and Order after Remand

       Appellant  Richard  E.  Bailey  appealed  from  a  decision  of  the  Zoning  Board  of

Adjustment (ZBA) of the Town of Arlington.  The decision had granted a variance from the

front and rear setback requirements for an undersized parcel of land owned by Appellee‐

Applicant Black Locust Development, LLC.  Appellant did not challenge the front setback

variance; that variance remains granted.

       The appeal proceeded to a merits hearing and decision in 2003 on the rear setback

variance and the ‘existing small lot’ status of the parcel.   This Court ruled that the parcel

qualified as an existing small lot as defined by the then‐existing state statute, 24 V.S.A.

§4406(1) (since amended and codified at §4412(2)), and the Town’s Land Use (Zoning)

Bylaw  §5.2.4;  and  that  it  qualified  for  a  variance  of  the  rear  setback,  as  well  as  the

unappealed variance for the front setback.   Appeal of Bailey, Docket No. 230‐10‐02 Vtec

(Vt. Envtl. Ct., May 7, 2003).

       The Vermont Supreme Court reversed on the basis that the portion of the lot subject

to the state highway right‐of‐way should not have been included in the minimum lot size

calculation for consideration as an existing small lot,  In re Appeal of Bailey, 2005 VT 38,

leaving in place this Court’s ruling regarding the setback variances.  

       Appellee‐Applicant Black Locust Development now requests this Court to rule, on

the basis of the evidence already taken at trial, that the property meets the requirements

for a variance from the one‐half acre minimum lot size requirement otherwise applicable

                                                  1
to properties in the Commercial‐Residential zoning district.

        Appellant appeared and represented himself and Appellee‐Applicant Black Locust

Development, LLC is represented by Allan R. Keyes, Esq.  Interested Person Frank A.

Molgano, Jr. appeared and represented himself at trial, but did not file any separate post‐

trial memorandum and did not participate separately in the proceedings after remand.

Similarly, the Town of Arlington entered an appearance in the matter and was represented

at  trial  by  the  Zoning  Administrator,  but  did  not  file  a  post‐trial  memorandum  or

participate in the proceedings after remand.  After remand, the parties were given the

opportunity to submit additional written requests for findings and memoranda of law on

the remaining issues.  Upon consideration of the evidence and the written memoranda and

proposed findings, the Court finds and concludes as follows.  We adopt the factual findings

of the original decision, and restate them in this decision to the extent it is helpful for ease

of reference.

        Appellee‐Applicant owns an approximately 120ʹ x 67½ʹ parcel of land fronting on

Route 7A, on which Mr. Molgano proposes to build a 24ʹ x 30ʹ (640‐square‐foot) commercial

building with four parking spaces, to house a real estate office.  Access to the building will

be through the adjoining post office curb cut.  Appellee‐Applicant will construct curbing

to close the former curb cut to Route 7A on this parcel. The 67½‐foot dimension of the

parcel runs to the center of the highway; the State holds an easement over that land for

highway purposes.  The highway right‐of‐way extends onto the lot 33 feet from the center

of  the  highway  (half  of  the  4‐rod  right‐of‐way).    Appellee‐Applicant  has  obtained  a

variance of 23 feet for the front setback, so as to place the building 2 feet from the edge of

the  highway  right‐of‐way(although  much  farther  from  its  actual  traveled  way),  and  a

variance  of  8  feet  for  the  rear  setback,  so  as  to  place  the  building  7  feet  from  the  rear

property line.  



                                                    2
       The lot, including the land lying under the traveled way and the right‐of‐way of the

highway, is approximately 8,100 square feet in area, of which 3960 square feet lie under the

highway right‐of‐way.  Exclusive of the land lying under the highway right‐of‐way, the lot

contains  an area of approximately 4,140 square feet, a little less than a tenth of an acre. 

       In 1973, when the first zoning ordinance was adopted, a 1,770‐square‐foot gasoline

service station/garage was located on the property, within 7 feet of its rear lot line.  It was

used through the 1970s for that purpose, after which it was used as a residence by the then‐

owner, until it was purchased by Arlington Redevelopment Company, LLC, in July of 1999.

It was conveyed back to the former owner on August 9, 1999, and conveyed by her to

Appellee‐Applicant the same day.  Appellee‐Applicant demolished the building on the

parcel in the spring of 2000.  It was not reconstructed within the successive twelve months,

and Appellee‐Applicant does not claim any rights to reconstruct the building as a pre‐

existing nonconforming structure.  An adjacent property contains a U.S. Post Office.

       Appellant owns property southerly of the subject parcel on Route 7A, containing his

residence  and  a  rental  residential  building.    Appellant  also  owns  a  vacant  parcel  of

property between his residential property and the subject parcel, adjacent to the subject

parcel on the subject parcel’s southerly and westerly sides. 

       The  only  remaining  issue  for  this  Court  after  remand  is  whether  the  property

qualifies  for  a  variance  from  the  half‐acre  lot  size  applicable  in  this  zoning  district.

       The existing small lot provision of the state statute applies in every municipality,

allowing  development  of  certain  undersized  lots  existing  at  the  time  the  applicable

municipal bylaw was adopted or amended.  24 V.S.A. §4412(2) (2004).  A municipality is

authorized but not required to prohibit development of lots less than one‐eighth acre in

area,  §4412(2)(A);  however,  the  Town  of  Arlington  has  not  done  so.    Accordingly,  in

Arlington, a lot such that is smaller than one‐eighth acre in area is eligible for consideration

for a variance from the otherwise‐applicable minimum lot size requirement.  In general,

                                                 3
variances  are  available  “to  render  justice  in  unique  and  individual  cases  of  practical

difficulties  or  unnecessary  hardship  resulting  from  a  literal  application  of  the  zoning

ordinance.” 3 K. Young, Anderson’s American Law of Zoning §20.02 (4th ed., 2002). The

variance serves as a so‐called “escape hatch,” id., preventing a zoning ordinance from

depriving  a  property  owner  of  all  beneficial  use  of  his  land,  that  is,  preventing  the

ordinance from effecting an unconstitutional taking.     

       In  the  present  case,  Appellee‐Applicant’s  lot  qualifies  for  a  variance  from  the

minimum lot size requirements, as well as from the front and rear setbacks.  In order to

qualify for a variance, Appellee‐Applicant must meet all five requirements of §7.2 of the

Land Use (Zoning) Bylaw. 

       Section 7.2.1. requires that there be:

       unique physical circumstances or conditions, including irregularity, narrowness, or
       shallowness  of  lot  size  or  shape,  or  exceptional  topographical  or  other  physical
       conditions peculiar to the particular property, and that the unnecessary hardship is
       due to such conditions, and not the circumstances or conditions generally created
       by the provisions of the zoning regulation in the neighborhood or district in which
       the property is located.

The property meets this requirement as  the lot is both unusually  small and unusually

shallow, and is reduced further as to its effective lot size due to the portion affected by the

highway right‐of‐way.  Appellee‐Applicant’s hardship or inability to develop the lot in

compliance with the zoning regulations is due to the presence of the highway right‐of‐way

on a lot that is already unusually small and shallow, a condition peculiar to this property.

It is not a condition generally affecting the lots in the neighborhood or district, even those

also fronting on the highway.

       Section 7.2.2. requires that:

       because of such physical circumstances or conditions, there is no possibility that the
       property can be developed in strict conformity with the provisions of the zoning
       regulation and that the authorization of a variance is therefore necessary to enable


                                                4
       the reasonable use of the property.

There  is  no  possibility  that  the  property  could  be  developed  with  a  structure  in  strict

conformity with the zoning regulation.  The property is too small and too close to the road

for an agricultural use without a structure to be a reasonable use of the property.  The

property is not usable as a parking lot without a curb cut, even if a parking lot could be

built under the regulations on a free‐standing property, as it would not be an accessory use

to  any  principal  use  on  the  property.    We  address  the  question  of  whether  this  is  the

smallest possible structure for the lot under §7.2.5 below.

       Section 7.2.3 requires that the unnecessary hardship has not been created by the

variance applicant.  In the present case, Appellee‐Applicant did not create the unusually

small and shallow parcel.

       Section 7.2.4 requires that the proposed variance:  

       will not alter the essential character of the neighborhood or district in which the
       property  is  located,  substantially  or  permanently  impair  the  appropriate  use  or
       development of adjacent property, reduce access to renewable energy resources, nor
       be detrimental to the public welfare.

The essential character of this neighborhood is one with buildings located very close to the

road right‐of‐way, with a mix of residential and commercial uses.  This proposed building

will not impair that character as it resembles the smaller residential buildings in the area

and  as  a  realty  office  will  have  a  low  level  of  traffic  generation  compared  with  the

alternatives suggested by Appellant.  It will not impair the appropriate use or development

of the adjacent Post Office property.  It will not impair the appropriate use or development

of Appellant’s adjacent property, because the area of Appellant’s property just behind the

subject parcel is already limited in development potential due to its relative steepness and

its location within the fifty‐foot stream setback required to be protected in any event by the

Land Use (Zoning) Bylaw.  Thus, Appellant’s use of his land adjacent to the subject parcel

would not be substantially or permanently impaired by the approval of this variance.

                                                 5
       Section  7.2.5  requires  that  the  proposed  variance  will  represent  the  minimum

variance that will afford relief and represent the least deviation possible from the zoning

regulation and from the municipal plan.

       As  noted  above,  the  property  is  too  small  and  too  close  to  the  road  for  an

agricultural use to be a reasonable use.  Appellant suggests that smaller structures such as

a free‐standing ATM or a farm stand or a barbecue under a tent are potential reasonable

uses of the property.  All the proposed uses suggested by Appellant would generate more

traffic than the proposed realty office use; such a higher traffic‐generating use also would

not be approvable due to the lack of a direct curb cut from Route 7A.  Appellant did not

present any evidence suggesting that Mr. Molgano’s proposed building could have been

designed  to  be  any  narrower  and  still  be  used  for  his  proposed  realty  office  purpose.

Therefore, the proposed variance from the lot size, together with the setback variances

already approved, represent the least deviation possible.

 

       Based on the foregoing, it is hereby ORDERED and ADJUDGED that Appellee‐

Applicant’s  lot  meets  the  requirements  for  a  variance  from  the  minimum  lot  size

requirements of the Land Use (Zoning) Bylaw.


       Dated at Berlin, Vermont, this 21st day of March, 2006.




                                      ______________________________________
                                      Merideth Wright 
                                      Environmental Judge




                                                6